            Case 1:19-cv-05672-VSB Document 3 Filed 06/20/19 Page 1 of 15



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MICHAEL GRECCO PRODUCTIONS, INC.                                   No.
 and MICHAEL GRECCO,

            Plaintiffs,
                                                                    COMPLAINT
            v.                                                      AND JURY DEMAND
GUARDIAN NEWS AND MEDIA LLC and
GETTY IMAGES, INC.,

            Defendants.


       Plaintiffs Michael Grecco Productions, Inc. (“MGP”) and Michael Grecco (“Grecco”)

(together, “Plaintiffs”), by and through undersigned counsel, as and for their Complaint against

Defendants Guardian News and Media LLC (the “Guardian”) and Getty Images, Inc. (“Getty”)

(together, “Defendants”), allege as follows:

                                    NATURE OF THE ACTION

       1.        This is an action for copyright infringement brought against Defendants for their

unauthorized and infringing uses of Plaintiff’s photograph (the “Photograph”), described below.

       2.        Plaintiff seeks compensatory and/or statutory damages, as well as injunctive relief

and attorneys’ fees and related costs arising from Defendants’ unauthorized and infringing uses

of the Photograph.


                            PARTIES, JURISDICTION AND VENUE

       3.        Grecco is a resident of the State of California.

       4.        Grecco is a professional photographer who makes his living by creating and

licensing photographs.
            Case 1:19-cv-05672-VSB Document 3 Filed 06/20/19 Page 2 of 15



       5.       MGP (formerly named Michael Grecco Photography Inc.) is a corporation

organized under the laws of the State of California, with a principal place of business at 3103

17th Street, Santa Monica, CA 90405. Grecco owns MGP and uses it to administer his

copyrights.

       6.       On information and belief, the Guardian is a limited liability company organized

under the laws of New York State. It maintains a principal place of business at 315 West 36th

Street, New York, NY 10036.

       7.       On information and belief, Getty is a corporation organized under the laws of the

State of Delaware, with a principal place of business at 601 N. 34th Street, Seattle, WA 98103. It

maintains a permanent office in New York at 75 Varick Street, New York, NY 10013.

       8.       This Court has personal jurisdiction over both defendants pursuant to N.Y.C.P.L.R.

301.

       9.       This Court has personal jurisdiction over both defendants pursuant to

N.Y.C.P.L.R 302(a) because they conducts substantial business in the State of New York;

infringed Grecco’s copyrights in the State of New York as described herein, purposefully

targeted activities to and systematically transacted, conducted, and solicited business in the State

of New York.

       10.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§§ 1331 and 1338(a) because this action arises under the copyright laws of the United States. 17

U.S.C. §§ 101, et seq.

       11.      Venue is proper in this District under 28 U.S.C. § 1391(b) since the alleged

misconduct by Defendants giving rise to the claims asserted herein occurred in this District and/or

involved parties located in this District.


                                                 2
           Case 1:19-cv-05672-VSB Document 3 Filed 06/20/19 Page 3 of 15



        12.      Venue is also proper in this District under 28 U.S.C. § 1400(a) since the alleged

misconduct by Defendants occurred in this District and/or because Defendants may be found in

this District.

                                  FACTUAL ALLEGATIONS

        13.      Grecco is the sole author and, though MGP, the registered copyright owner of an

October 2002 photograph of Sergey Brin and Larry Page, the founders of Google, in a makeshift

office (the “Photograph”), taken well before the company reached the stratospheric levels of

success it has enjoyed in recent years.

        14.      The Photograph was registered with the United States Copyright Office as of

November 18, 2002 as a work of visual art, No. VAu 590-445. It is reproduced below:




                                                 3
              Case 1:19-cv-05672-VSB Document 3 Filed 06/20/19 Page 4 of 15




            15.     In an article dated September 24, 2018 titled Google at 20: how two ‘obnoxious’

    students changed the internet (the “Article”), the Guardian reproduced the Photograph in its

    entirety without alteration.1

            16.     Beneath the Photograph was a caption crediting “Michael Grecco/Getty Images.”

    The credit to Grecco is accurate, but the Plaintiffs have at no time authorized a license to the

    Photograph by Getty Images (or anyone else) to the Guardian.

            17.     The reproduction of the Photograph in the Article is therefore a blatant

    infringement of the Plaintiffs’ copyright interests therein.

                                            CLAIM FOR RELIEF

                  COPYRIGHT INFRINGEMENT AGAINST BOTH DEFENDANTS

            18.     Plaintiffs repeats and re-alleges each allegation set forth in all paragraphs above

    as if set forth fully herein.

            19.     Grecco created and is the owner of all copyrights in and to the Photograph.

            20.     Through MGP, Grecco registered his copyrights in the Photograph with the U.S.

    Copyright Office.

            21.     Pursuant to 17 U.S.C. § 106, the owner of the copyright in a work of visual art has

    the exclusive right to, among other things, reproduce the work, prepare and distribute copies of

    the work, and display the work publicly. The actions of Getty Images and the Guardian, as

    described in this Complaint, constitute infringement of Grecco’s copyright.

            22.     Moreover, on information and belief, both Defendants knew (a) that Grecco

    owned the copyright in the Photograph and (b) that he had not licensed its use in the Article.

1
 A print copy of the article is Exhibit A to this Complaint. It can also be found online at
https://www.theguardian.com/technology/2018/sep/24/google-at-20-larry-page-sergey-brin-internet

                                                           4
             Case 1:19-cv-05672-VSB Document 3 Filed 06/20/19 Page 5 of 15



Accordingly, both Defendants committed willful infringement as defined by, inter alia, 17

U.S.C. 504(c).


        WHEREFORE, Plaintiffs respectfully demand judgment for the following relief:

        1.       Pursuant to 17 U.S.C. § 502, a preliminary and permanent injunction against

Defendants precluding Defendants from displaying, advertising, promoting, and/or selling the

Article (and any other materials using the Photograph) in any form and requiring Defendants to

deliver to the Court for destruction or other appropriate disposition all relevant materials,

including digital files of the photograph and all copies of the infringing materials described in this

complaint, that are in the control or possession or custody of Defendants;

        2.       Pursuant to 17 U.S.C. § 504, all allowable damages under the Copyright Act,

including but not limited to, statutory or actual damages, including damages incurred as a result

of Grecco’s loss of licensing revenue and Defendants’ profits attributable to infringement;

        3.       Pursuant to 17 U.S.C. § 505, Plaintiffs’ full costs, including litigation expenses,

interest, and any other amounts authorized under law, and attorneys’ fees incurred in pursuing

and litigating this matter;

        4.       Any other relief authorized by law, including punitive and/or exemplary damages;

and

        5.       For such other and further relief as the Court deems just and proper.




                                                  5
         Case 1:19-cv-05672-VSB Document 3 Filed 06/20/19 Page 6 of 15



                                 JURY TRIAL DEMANDED


      Plaintiffs demand a jury trial on all matters properly tried before a jury.



Dated: New York, New York
       June 18, 2019

                                              STROPHEUS LLC
                                              s / Stuart Weichsel


                                                          s/ Ronald Adelman

                                              Stuart Weichsel
                                              Ronald Adelman

                                              830 Third Avenue, 28th Floor
                                              New York, New York 10022
                                              T: (917) 688-2304
                                              Stuart.Weichsel@Stropheus.com
                                              Ronald.Adelman@Stropheus.com

                                              Attorneys for Plaintiffs




                                                  6
Google at 20: how two 'obnoxious' students changed the internet | Technology | The Guardian
                              Case 1:19-cv-05672-VSB Document 3 Filed 06/20/19 Page 7 of 15
          News              Opinion                  Sport              Culture               Lifestyle




            Google at 20: how         two
                          Search the web        'obnoxious'
                                         using Google!

            students changed the internet

          It is two decades since Larry Page
          and Sergey Brin moved their
          fedgling startup out of their dorms.
          With threats to its power growing,
          how long can the company
          dominate?
          by Samuel Gibbs and Alex Hern

          Mon 24 Sep 2018
          07.00 BST


                                                                                                                         395




          I
                       n the summer of 1995, a second-year grad student called Sergey Brin was
                       givin g a tour of Stanford University to prospective students. Larry Page,
                       an engineering graduate from the University of Michigan, was one of
                       thosebeing shown around the Palo Alto, California campus.

          “I thought he w as pretty obnoxious,” Larry Page said of the encounter. “He had


https://www.theguardian.com/technology/2018/sep/24/google-at-20-larry-page-sergey-brin-internet[6/14/2019 10:04:09 AM]
Google at 20: how two 'obnoxious' students changed the internet | Technology | The Guardian
                         Case 1:19-cv-05672-VSB Document 3 Filed 06/20/19 Page 8 of 15
          really strong opinions about things, and I guess I did, too.”

          “We both found each other obnoxious,” said Sergey Brin. “But we say it a little bit
          jokingly. Obviously we spent a lot of time talking to each other, so there was
          something there

          The technology of the web at the time meant that you could tell where a webpage
          links to just by reading its code; but the only way to fnd out where it is linked from
          is to see it linked to from another page. In other words, to get an exhaustive list of
          every page that links to, say, stanford.edu, you need to check every other website
          on the internet.

          Page’s “Backrub” project aimed to qualify these backlinks, a complex task that not
          only demanded huge computing resources, but also required extremely complex
          mathematics, which is where the maths prodigy Brin came in.




          A team-photo of members of the growing Google team in Palo Alto, California, before the move to
          Mountain View. Photograph: Google Llc Handout/EPA

          In 1996 they began experimenting with the
          Stanford homepage and soon came up with the
          PageRank algorithm – a ranking system which
          would prove to be Page and Brin’s breakthrough
          idea.

          The algorithm was devised to give more weight to


https://www.theguardian.com/technology/2018/sep/24/google-at-20-larry-page-sergey-brin-internet[6/14/2019 10:04:09 AM]
Google at 20: how two 'obnoxious' students changed the internet | Technology | The Guardian
                        Case 1:19-cv-05672-VSB Document 3 Filed 06/20/19 Page 9 of 15
          links that came from more authoritative pages –
          the more backlinks a site had, the more likely it
          was to be a good source, similar to an academic
          paper. That allowed Page and Brin to rank search
          results not only by keyword frequency but by
          authority. And because the system analysed links,
          the more the web grew the better Backrub got.

          In August 1996, Backrub became Google, a play on the term googol, meaning the
          large number 10 to the power of 100. The frst version appeared on the Stanford
          site, run from cobbled-together bits of computers scavenged by Page and Brin. The
          system demanded so much bandwidth it would regularly take down the whole of
          Stanford’s internet connection, but it succeeded in letting users search all 24m
          pages it had stored in its database.

          On 15 September 1997 Google.com was registered and by August 1998 the frst
          Google Doodle appeared – a Burning Man fgure that was intended to let everyone
          know that both Page and Brin were at the festival in the Nevada desert.

          Google also got its frst funding in the form of a cheque for $100,000 written by
          Andy Bechtolsheim, co-founder of Sun Microsystems, in August 1998 to “Google
          Inc”. The trouble was that Google Inc didn’t exist yet, so after a rush to get the
          paperwork lined up Google was incorporated on 4 September 1998 so the pair
          could bank the cheque. Later that month the duo moved out of their dorm rooms
          and into the garage of friend Susan Wojcicki (now CEO of YouTube) in Menlo
          Park, California, complete with ping-pong table and bright blue carpet, receiving
          further investment from Amazon founder Jef Bezos, among others.

          Early in 1999, Page and Brin attempted to sell
          Google to Excite, then number two search engine
          behind Yahoo, for $1m, but even after the pair had
          been talked down to $750,000 by Excite venture
          capitalist Vinod Khosla, Excite CEO George Bell
          rejected them - although why he did remained a
          matter of debate for years. Page and Brin had also
          reportedly attempted to sell their technology to
          then search engine Altavista and Yahoo in 1998 to
          no avail.

                                                                          With
                                                                          no
                                                                          buyer in sight, Google started hiring


https://www.theguardian.com/technology/2018/sep/24/google-at-20-larry-page-sergey-brin-internet[6/14/2019 10:04:09 AM]
Google at 20: how two 'obnoxious' students changed the internet | Technology | The Guardian
                             Case 1:19-cv-05672-VSB Document 3 Filed 06/20/19 Page 10 of 15




                                                                          engineers and moved out of the garage
                                                                          to an ofce in Palo Alto in March 1999.
                                                                          In 2001, seeking so-called “adult
                                                                          supervision” for the company, Eric
                                                                          Schmidt was hired frst as chairman
                                                                          and then CEO, taking over from Page.
                                                                          Schmidt was hired over some 50 other
                                                                          candidates because he had been to
                                                                          Burning Man, but he was tasked with
                                                                          the traditional corporate side of the
                                                                          business, leaving Page and Brin to
                                                                          continue to develop Google’s products
                                                                          and technologies respectively.




                                                                          B
          Google co-founders Sergey Brin, left,
               and Larry Page posing in a messy
                                                                           y the end of its frst
          ofce setting on October 2002 in
                                                                           decade, Google had
          Mountain View, California. Photograph:                           efectively won the
          Michael Grecco/Getty Images
                                                                           search-engine wars.
                                                                           PageRank had provided
          it its frst major leg-up, letting it ofer a better search experience than any of its
          competitors. To this day, the Google homepage remains clean and sparse, ofering
          nothing more than a logo, search feld, and two buttons.

          But the pivot that saw Google go from dominating a service to dominating an
          industry occurred when the company realised it needed to go outside its areas of
          expertise, and began an acquisition spree that would seed its evolution to the
          global behemoth it is today.

          Arguably, its most important purchase was YouTube, bought for $1.65bn in stock,
          then the largest purchase the company had made. Unlike many of Google’s
          previous acquisitions, where the company bought in technology it couldn’t make
          itself and threw its corporate weight behind making the resulting product success,
          YouTube was already a phenomenon, and Google had spent its own resources
          building a direct competitor, Google Video.

          But YouTube’s lead was already becoming difcult to compete with. Google was
          able to build a Flash-based video player in-house, but without the huge array of


https://www.theguardian.com/technology/2018/sep/24/google-at-20-larry-page-sergey-brin-internet[6/14/2019 10:04:09 AM]
Google at 20: how two 'obnoxious' students changed the internet | Technology | The Guardian
                        Case 1:19-cv-05672-VSB Document 3 Filed 06/20/19 Page 11 of 15
          videos that were already on YouTube, it had no viewers, and with no viewers, there
          was no reason for anyone else to upload video – a vicious cycle. So Google made a
          still rare move, and bought, not technology, but users.

          The purchase price was eye-watering for the time,
          with the New York Times reporting that it
          sounded “like a tale from the dotcom bubble”, but
          the story also contained a more telling quote from
          Steve Ballmer – then Microsoft’s chief executive.
          “If you believe it’s the future of television, it’s
          clearly worth $1.6bn,” Ballmer said.

          The bet paid of. YouTube’s ad revenue alone was
          projected to be $4bn this year.

          What will be the next YouTube in Google’s
          portfolio? The company seems to think it will
          come from the world of AI. In 2014, Google bought AI company DeepMind for a
          reported $500m, augmenting its own AI eforts which had been bundled together
          into the Google Brain unit. DeepMind has continued to operate largely
          independently as a research-focused institute, most famous for its AlphaGo AI,
          which became the frst machine to beat a professional player of the ancient Asian
          boardgame Go in 2016.




          Page and Brin in 2004. Photograph: Ben Margot/AP

                                 egulation, censorship and competition all threaten Google’s crown.


https://www.theguardian.com/technology/2018/sep/24/google-at-20-larry-page-sergey-brin-internet[6/14/2019 10:04:09 AM]
Google at 20: how two 'obnoxious' students changed the internet | Technology | The Guardian
                             Case 1:19-cv-05672-VSB Document 3 Filed 06/20/19 Page 12 of 15




          R                The company’s frst brush with governmental pressure came when
                           the Chinese government’s internet flters started intermittently
                           blocking Google.com in the year 2000. In 2006 the company
                           decided to ofcially launch Google.cn, a decision which drew
          widespread criticism, since with a Chinese website came Chinese web censorship –
          something that Brin, who was born in the Soviet Union, was vocally uneasy with
          acceding to. Nonetheless, the censorship lasted until 2010, when Gmail became
          the target of a cyber-attack that the frm believed was attempting to gather
          information on Chinese human rights activists.

          It was recently revealed that the company is running a project, Dragonfy, aimed at
          producing a newly censored version of its search and news products, ready for a
          re-entry to China.

          But it’s not just repressive regimes that have forced Google to toe the line. In
          Europe and the US, the company has also had to give ground to legislatures,
          regulators and the judiciary.

          One of the company’s frst areas of confict was over copyright. Less than three
          months after Google bought YouTube, it was hit with a lawsuit from US media
          conglomerate Viacom for copyright infringement, a battle that would rage for
          seven years. Viacom had a strong case, noting that more than 150,000 clips of its
          copyrighted shows were available on the video-sharing site.

          But Viacom’s argument was slightly undercut by the revelation that it had
          uploaded much of the material itself. “For years, Viacom continuously and secretly
          uploaded its content to YouTube, even while publicly complaining about its
          presence there,” YouTube’s chief counsel wrote in 2010. The case was fnally
          settled in March 2014. No money changed hands.

          Another copyright confict had potentially larger ramifcations. Agence France-
          Press sued Google in March 2005 for $17.5m for allegedly using its photos and
          stories on Google News without permission, leading to an arrangement to host
          various news agency content starting in 2007. That suit was followed by one from
          the Belgian newspaper group Copiepresse, and complaints from the French and
          German journalism bodies as well.

          The rows over Google News have continued, in some form or another, for the past
          decade, and Google has been forced into many concessions: paying licensing fees
          in some countries, settling out of court in others, and creating charitable funds to


https://www.theguardian.com/technology/2018/sep/24/google-at-20-larry-page-sergey-brin-internet[6/14/2019 10:04:09 AM]
Google at 20: how two 'obnoxious' students changed the internet | Technology | The Guardian
                       Case 1:19-cv-05672-VSB Document 3 Filed 06/20/19 Page 13 of 15
          support journalism elsewhere.




          A computer display shows knockof websites of both Google and YouTube in China, 2010.
          Photograph: Ng Han Guan/AP
          But while it lost some battles, it won the war, for
          the simple fact that Google News became too big
          for publishers to ignore. When, in Germany,
          Google ofered the ability for publishers to remove
          their content from the search engine, Axel
          Springer, one of the country’s largest publishing
          companies, took the chance. It told Google the
          company would have to pay or cease to run images
          and snippets of text from Axel publications.
          Google chose the latter option, and, Axel said,
          trafc plunged. It bowed out of the fght after just
          two weeks.

          The size of Google is undoubtedly a strength in fghts like that, but it opens
          another avenue of attack for regulators: it is, in some areas, a monopoly. That
          means it has to be very careful about how it wields its power, or it will fall prey to
          competition regulators. In Europe, that process has already begun, with the
          commission fnding that Google had abused its monopolies in search engines and
          mobile phone app stores. The company has been fned €6.7bn for those two
          breaches.


https://www.theguardian.com/technology/2018/sep/24/google-at-20-larry-page-sergey-brin-internet[6/14/2019 10:04:09 AM]
Google at 20: how two 'obnoxious' students changed the internet | Technology | The Guardian
                             Case 1:19-cv-05672-VSB Document 3 Filed 06/20/19 Page 14 of 15
          Regulations aren’t the only threat on the horizon for Google, though. Amazon is
          going after Google’s crown jewels: search advertising. Almost 90% of Google’s
          revenue in the last three months came from advertising, and Amazon could
          seriously threaten its dominance of online retail if this continues.

          Facebook has a more fundamental line of attack: it wants to kill the web. A
          Facebook future is one in which a signifcant proportion of humanity’s data sits,
          not on the open web, but on the closed social network. That would cut Google of
          from the information it can search, index and make available, forcing it into ever
          more extractive relationships with its own users as data sources instead.

          Of course, the threats could come from a company which doesn’t even exist yet.
          Maybe one that’s being founded today, and in 20 years time will be ready to take
          on Google, just like Google has taken on the legacy stars of its own industry.

          Topics
          Alphabet / features




          promoted links from around the web                                                             Recommended by Outbrain




           Mos People Don't                    [Pics] He Actually                  [Pics] Hidden Facts              Photos Of The
           Know About This                     Married One Of His                  Mos People Don't                 Monaco Royal
           Free Amazon                         Bigges Fans                         Know About The                   Family: Weddings
           Upgrade                                                                 Amish                            & More
                                               POPULAR EVERYTHING
           HONEY                                                                   ICE POP                          MONEY POP
           One Thing All                       14 Incredible                       [Gallery] Each                   Want to Stop Your
           Cheaters Have In                    Stories From the                    State Hilariously                Macular
           Common, Brace                       Set of 'Deliverance'                Depicted By One                  Degeneration?
           Yourself                                                                Stereotypical                    Read This Firs
                                               RANKER
           WWW.PEOPLEWHIZ.COM                                                      TOOCOOL2BETRUE                   AARP




https://www.theguardian.com/technology/2018/sep/24/google-at-20-larry-page-sergey-brin-internet[6/14/2019 10:04:09 AM]
Google at 20: how two 'obnoxious' students changed the internet | Technology | The Guardian
                             Case 1:19-cv-05672-VSB Document 3 Filed 06/20/19 Page 15 of 15


          Most popular




          UK World Business Football UK                                Environment Education Society Science Tech

          News            Opinion               Sport           Culture              Lifestyle

          Sign up to our daily email

             Email

             address



          About                           All                              Advertise with               Support
          us                              topics                           us                           The Guardian
          Contact                         All                              Guardian                     Available for everyone, funded
          us                              writers                          Labs                         by readers

          Complaints &                    Modern Slavery                   Search                         Contribute
          corrections                     Act                              jobs
                                                                                                          Subscribe
          SecureDrop                      Digital newspaper                Dating
                                          archive
          Work for                                                         Patrons
          us                              Facebook
                                                                           Discount
          Privacy                         Twitter                          Codes
          policy
          Cookie
          policy
          Terms &
          conditions
          Help

                                                                                                                         Back to top
          © 2019 Guardian News & Media Limited or its afliated companies. All rights reserved.




https://www.theguardian.com/technology/2018/sep/24/google-at-20-larry-page-sergey-brin-internet[6/14/2019 10:04:09 AM]
